Citation Nr: 1421839	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  02-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. J. N. Driever 



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This appeal to the Board Veterans' Appeals (Board/BVA) is from an August 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the Board issued a decision confirming the RO's August 2001 denial of a rating higher than 10 percent for the pseudofolliculitis barbae.  As well, the Board denied service connection for seborrheic dermatitis and acne vulgaris, including as secondary to the service-connected pseudofolliculitis barbae, and determined the RO had not committed clear and unmistakable error (CUE) in a prior July 1999 decision assigning an initial 10 percent rating for the pseudofolliculitis barbae. 

The Veteran appealed the Board's November 2006 decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a March 2008 Memorandum Decision, the Court affirmed the Board's decision denying service connection for seborrheic dermatitis and acne vulgaris, including as secondary to the service-connected pseudofolliculitis barbae, also agreed the RO had not committed CUE in the July 1999 decision assigning an initial 10 percent rating for the pseudofolliculitis barbae, but vacated and remanded the claim for a rating higher than 10 percent for the pseudofolliculitis barbae for further development and readjudication consistent with the Memorandum Decision.

In October 2008 and May 2010, the Board in turn remanded this claim for the required further development.  The Board subsequently again denied this claim in April 2012, and the Veteran again appealed the Board's decision to the Court.  In November 2012 the Court granted a joint motion, again vacating the Board's decision denying this claim, and again remanding this claim to the Board for action consistent with the terms of the joint motion.

In March 2013 the Board again denied this claim, and the Veteran again appealed the Board's decision to the Court.  In December 2013 the Court granted another joint motion, again vacating the Board's decision denying this claim, and again remanding this claim to the Board for action consistent with the terms of the joint motion.  

To assist in complying with the Court's December 2013 Order, the Board is again remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

As indicated in the prior remands of this claim, during the course of this appeal the Veteran requested a hearing to testify in support of his claim; however, after the Board scheduled his hearing, he failed to report for it, did not provide good-cause explanation for his absence, and did not request to have his hearing rescheduled.  The Board thus deemed his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

Also during the course of this appeal, the Veteran has raised additional claims for consideration, including, in July 2008, a petition to reopen his claims for service connection for seborrheic dermatitis and acne vulgaris.  The Board referred these claims to the RO on multiple occasions for appropriate consideration, but the RO never acted in response.  Accordingly, the Board is again referring these claims to the RO for appropriate action.


REMAND

The medical evidence in this case reflects that, due to the pseudofolliculitis barbae, the Veteran has abnormal skin texture and hyperpigmentation/scarring affecting his neck, chin, and cheeks.  The exact extent of these skin abnormalities, in terms of inches or centimeters, is unclear.  According to the terms of the December 2013 Joint Motion, another VA examination therefore is needed.

In addition, to treat the Veteran's pseudofolliculitis barbae, doctors prescribed Monodox caplets (an antibiotic) and Atarax tablets (an antihistamine) for 60 days (with one refill).  A medical opinion is needed regarding whether either of these medications may be considered systemic therapy such as an immunosuppressant and/or a corticosteroid, and, if not, whether they served as necessary supplements to systemic immunosuppressant and/or corticosteroid therapy.  

Accordingly, this claim is remanded for the following additional development and consideration:

1.  Afford the Veteran another VA compensation examination of his skin.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions.  

(a) Identify all areas affected by the pseudofolliculitis barbae, including, if appropriate, the cheeks, neck and chin, and indicate whether this skin condition involves 20 percent or more of those areas.  

(b) Identify all areas of hypopigmentation and hyperpigmentation and indicate whether, collectively, these areas exceed six square inches or 39 square centimeters.  


(c) Identify all areas of abnormal skin texture and indicate whether, collectively, these areas exceed six square inches or 39 square centimeters.  

(d) When identifying the extent of the Veteran's pseudofolliculitis barbae, if, on examination or prior photographs, the Veteran's pseudofolliculitis barbae is not evident or only slightly evident, focus on private treatment records confirming significant involvement, including hyperpigmentation, abnormal texture and scarring of the neck, chin and cheeks.

(e) Indicate whether the Monodox and Atarax tablets doctors prescribed the Veteran in February 2011 represent six weeks or more of systemic therapy such as corticosteroids or other immunosuppressant drugs, or supplements thereto.  

(f) If the February 2011 prescriptions represent systemic therapy such as corticosteroids or other immunosuppressant drugs, or supplements thereto, indicate whether, over the course of this appeal, the Veteran's pseuodfolliculitis barbae has necessitated therapy of at least six weeks or more, or constant or near-constant therapy.  

(g) Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

(h) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

*The service-connected skin disability is only the pseudofolliculitis barbae, not also the seborrheic dermatitis and acne vulgaris.  So in making this assessment, the examiner should try and determine what symptoms are specifically the results of one condition versus the others.

2.  Review the examination report to ensure it complies with the instructions and responds to the questions asked.  If it does not, return it to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2. 

3.  Then readjudicate this claim in light of this and all other additional evidence in the physical and electronic claims file.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


